Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 1 of 8 PageID #: 170



   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF RHODE ISLAND

   DOLORES CEPEDA

         VS

   BANK OF AMERICA, N.A.
   FAY SERVICING, LLC
   WILMINGTON TRUST NATIONAL ASSOCIATION
   SOLEY AS TRUSTEE FOR THE MFRA TRUST 2014-2 , ALIAS


        MOTION FOR TEMPORARY RESTRAINING ORDER AND
                  PRELIMINARY INJUNCTION


         Plaintiff, by her attorney, move this Court as follows:

          1.     Plaintiff is a resident of the State of Rhode Island with an
   address of 177 Dexter Street, , Providence, Rhode Island. Plaintiff owns
   said real estate located at 177 Dexter Street, Providence, Rhode Island.

        2.    Plaintiff executed a mortgage to Bank of America, N.A. on
   December 22, 2006. A copy is attached as Exhibit A.

          3.    Defendant, Wilmington Trust National Association solely as
   Trustee for the MFRA Trust 2014-2 (“Wilmington Trust”) claims to own
   Plaintiff’s mortgage.

          4.     Defendant, Fay Servicing, LLC (“Fay”) is a limited liability
   company, organized pursuant to the laws of Delaware. It is a debt collector
   and asserts that it is the loan servicer for the Plaintiff’s mortgage. Defendant,
   Bank of America, N.A. is a National Bank. It was the former loan servicer
   for the Plaintiff’s mortgage loan.

         5.     Orlans PC (“Orlans”) without signing the letter, on November
   15, 2018, indicated in the attached Exhibit B that Wilmington Trust was
   bringing a foreclosure proceeding and that it had scheduled a public auction
   foreclosure sale for 7th day of January, 2019 at 3:00 PM.
                                           1
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 2 of 8 PageID #: 171




          6.    Neither Orlans, Fay, Bank of America nor Wilmington Bank
   have sent Plaintiff a notice pursuant to the provisions of paragraph 22 of
   ther mortgage and have not accelerated the note. Plaintiff has never been
   sent a default notice from the owner of the note or mortgage.

         7.     Before an acceleration of the loan was declared, the Lender was
   required to send Plaintiff a notice to her home address which specified:

         a.    the default;

         b.    the action required to cure the default, stating a date, not less
               than 30 days from the date the default must be cured;

         c.    that failure to cure the default on or before the date specified in
               the Notice may result in the acceleration and sale of her home

         d.    the right to bring a court action to asset the non-existence of a
               default of Borrower to acceleration and sale.

         8.     Paragraph 22 of the mortgage, which contains conditions for
   the exercise of the statutory power of sale, reads as follows:

          Acceleration; Remedies. Lender shall give notice to Borrower
   prior to acceleration following Borrower’s breach of any covenant or
   agreement in this Security Instrument (but not prior to acceleration
   under Section 18 unless Applicable Law provides otherwise). The notice
   shall specify: (a) the default; (b) the action required to cure the default;
   (c) a date, not less than 30 days from the date the notice is given to
   Borrower, by which the default must be cured; and (d) that failure to
   cure the default on or before the date specified in the notice may result
   in acceleration of the sums secured by this Security Instrument and sale
   of the Property. The notice shall further inform Borrower of the right to
   reinstate after acceleration and the right to bring a court action to
   assert the non-existence of a default or any other defense of Borrower to
   acceleration and sale. If the default is not cured on or before the date
   specified in the notice, Lender at its option may require immediate
   payment in full of all sums secured by this Security Instrument without
   further demand and may invoke the STATUTORY POWER OF SALE
   and any other remedies permitted by Applicable Law. Lender shall be
                                         2
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 3 of 8 PageID #: 172



   entitled to collect all expenses incurred in pursuing the remedies
   provided in this Section 22, including, but not limited to, reasonable
   attorneys’ fees and costs of title evidence.

          If Lender invokes the STATUTORY POWER OF SALE, Lender
   shall mail a copy of a notice of sale to Borrower as provided in Section
   15. Lender shall publish the notice of sale, and the Property shall be
   sold in the manner prescribed by Applicable Law. Lender or its
   designee may purchase the Property at any sale. The proceeds of the
   sale shall be applied in the following order: (a) to all expenses of the
   sale, including, but not limited to, reasonable attorneys’ fees; (b) to all
   sums secured by this Security Instrument; and (c) any excess to the
   person or persons legally entitled to it.

          9.    The provisions in paragraph 22 of the mortgage were a
   condition precedent to the exercise of the power of sale of the mortgage.
   There was no compliance with the terms of the mortgage to exercise the
   statutory power of sale as indicated above.

         10. Any alleged exercise of the statutory power of sale to Plaintiff
   was defective because a default notice and a valid acceleration notice were
   never sent as required by paragraph 22 of the mortgage.

          11.    Fay mailed Plaintiff a letter dated December 12, 2017, which
   it claimed to be a default notice. A copy is attached as Exhibit C.

         12.    This letter did not comply with Paragraph 22 of my mortgage.

        13. Paragraph 22 (c) of the mortgage required a default notice
   which specified:

        (c) a date, not less than 30 days from the date the notice is given to
   Borrower, by which the default must be cured

         14.    However this letter did not specify a particular date for the cure
   date. Instead it stated:

          To cure the default, you must pay the full amount of the default on
   this loan by 01/19/2018(or if said date falls on a Saturday, Sunday or legal
   holiday, then on the first business day thereafter.
                                          3
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 4 of 8 PageID #: 173




          15. Plaintiff was not provided a specific and unequivocal date to
   cure the loan.
          16. The mortgage required that Plaintiff be provided the following
   information:

         that failure to cure the default on or before the date specified in
   the notice may result in acceleration of the sums secured by this
   Security Instrument and sale of the Property.

         17.    This letter instead stated:

          Failure to cure the default on or before this date may result in
   acceleration of the sums secured by the Security Instrument, foreclosure by
   judicial proceeding where applicable, and sale of the property.

         18. The reference to foreclosure by judicial procedure indicates that
   Fay would commence a legal action against Plaintiff as provided by Rhode
   Island law.

          19. Later in the letter, Fay again indicated that the purpose of the
   letter was to eventually commence a foreclosure proceeding:

          If foreclosure proceedings are undertaken, we may pursue a
   deficiency judgment

         20. No earlier than September 27, 2018, a purported Notice of
   Foreclosure Counseling was mailed to Plaintiff pursuant to R.I.G.L. 34-27-
   3.1

        21. Plaintiff has not been provided a Notice of Foreclosure
   Counseling pursuant to the provisions of R.I.G.L 34-27-3.1, which states:

                § 34-27-3.1. Foreclosure counseling.

   (a) No less than forty-five (45) days prior to initiating any foreclosure of real
   estate pursuant to subsection 34-27-4(b), the mortgagee shall provide to an
   individual consumer mortgagor written notice of default and the mortgagee's
   right to foreclose by first class mail at the address of the real estate and, if


                                              4
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 5 of 8 PageID #: 174



   different, at the address designated by the mortgagor by written notice to the
   mortgagee as the mortgagor's address for receipt of notices.

   (b) The written notice required by this section shall be in English and Spanish
   and, provided the same is then available, shall advise the mortgagor of the
   availability of counseling through HUD-approved mortgage counseling
   agencies and, the toll-free telephone number and website address maintained to
   provide information regarding no-cost HUD-approved mortgage counseling
   agencies in Rhode Island. The written notice may also contain any other
   information required under federal law. A form of written notice meeting the
   requirements of this section shall be promulgated by the department of business
   regulation for use by mortgagees at least thirty (30) days prior to the effective
   date of this section. Counseling shall be provided at no cost to the mortgagee.

   (c) Failure of the mortgagee to provide notice to the mortgagor as provided
   herein shall render the foreclosure void, without limitation of the right of the
   mortgagee thereafter to reexercise its power of sale or other means of
   foreclosure upon compliance with this section. The mortgagee shall include in
   the foreclosure deed an affidavit of compliance with this section.

   (d) As used herein and in this chapter, the term "HUD" means the United States
   Department of Housing and Urban Development and any successor to such
   department.

         22. Exhibit E attached to this letter is a letter mailed to Plaintiff
   from Troy Michigan, which was provided to her after October 1, 2018 by
   regular mail.

          23. Plaintiff was not provided this letter at least 45 days prior to the
   purported Notice of Sale, which was dated November 15, 2018. The statute
   provides that failure to provide the homeowner/Plaintiff with this letter at
   least forty five days before the Notice of Sale will render the sale void.

        24. Plaintiff was not sent a Notice of Mediation from the purported
   mortgagor, Wilmington Trust pursuant to R.I.G.L 34-27-3.2.

         25.    This statute provides:

          (d) The mortgagee shall, prior to initiation of foreclosure of real estate
   pursuant to § 34-27-4(b), provide to the mortgagor written notice at the address
   of the real estate and, if different, at the address designated by the mortgagor by

                                            5
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 6 of 8 PageID #: 175



   written notice to the mortgagee as the mortgagor's address for receipt of
   notices, that the mortgagee may not foreclose on the mortgaged property
   without first participating in a mediation conference. Notice addressed and
   delivered as provided in this section shall be effective with respect to the
   mortgagor and any heir or devisee of the mortgagor.. .

          (m) No deed offered by a mortgagee as a result of a mortgage
   foreclosure action under power of sale shall be submitted to a city or town
   recorder of deeds for recording in the land evidence records of the city or town
   until and unless the requirements of this section are met. Failure of the
   mortgagee to comply with the requirements of this section shall render the
   foreclosure voidable, without limitation of the right of the mortgagee thereafter
   to re-exercise its power of sale or other means of foreclosure upon compliance
   with this section. The rights of the mortgagor to any redress afforded under the
   law are not abridged by this section.

         26. Wilmington Trust did not send Plaintiff a Notice of Mediation
   as required by the Mediation Statute.

          27. Plaintiff has a substantial likelihood of success in the pending
   action, would otherwise suffer irreparable harm and can claim the greater
   hardship in the absence of an order, which will not disserve the public
   interest if imposed.

         28. The failure of the Defendants to comply with the terms of the
   mortgage renders void any attempt to commence the alleged foreclosure by
   Statutory Power of Sale, without having the statutory ability to conduct this
   foreclosure.

         29.    Plaintiff lives in this property, as her only residence.

          30. Fay Servicing has not accelerated the mortgage loan by a letter
   to her and has not indicated in her mortgage statements that the loan has
   been accelerated.

          31. Fay Servicing, LLC has refused to accept any payments from
   the Plaintiff since January, 2018. It has returned each payment made to it by
   Plaintiff who has made payments since Fay commenced servicing.



                                           6
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 7 of 8 PageID #: 176



         32. Fay, through its attorney Orlans PC was notified of the
   defective nature of the foreclosure proceedings for failure to comply with the
   provisions of R.I.G.L 34-27-3.1 and R.I.G.L 34-27-3.2 but has refused to
   cancel this sale.

          33. These facts demonstrate that Plaintiff has a substantial
   likelihood of success. Likewise a foreclosure of her property by a party not
   entitled to foreclose on the property will cause Plaintiff irreparable harm,
   which hardship is greater than any hardship, which may be claimed by
   defendants.

          34. Such relief sought by Plaintiff will not disserve the public
   interest if imposed.

         35. Notice of this Motion has been sent to Defendants’ attorney,
   Orlans, P.C.

          WHEREFORE, Plaintiffs demand that this Court:

         a.     Grant a Temporary Restraining Order and Preliminary

   Injunction Restraining and Enjoining Wilmington Trust, Fay or any other

   entity acting on their behalf from conducting, advertising or continuing a

   foreclosure sale at 177 Dexter Street, Providence, Rhode Island on January

   7, 2019 or at any other time until there has been compliance the terms of the

   mortgage, R.I.G.L 34-27-3.2 and R.I.G.L 34-27-3.1, pending a hearing on a

   Permanent Injunction


   b.    Grant a Permanent Injunction Restraining and Enjoining Wilmington

   Trust, Fay or any other entity acting on their behalf from conducting,

   advertising or continuing a foreclosure sale at 177 Dexter Street,


                                         7
Case 1:19-cv-00005-WES-PAS Document 3 Filed 01/03/19 Page 8 of 8 PageID #: 177



   Providence, Rhode Island on January 7, 2019 or at any other time until there

   has been compliance the terms of the mortgage, R.I.G.L 34-27-3.2 and

   R.I.G.L 34-27-3.1 until further Order of this Court.


   c.    Award the Plaintiff actual damages and compensatory damages and

   legal fees and costs against the Defendants for scheduling a foreclosure

   without complying the terms of the mortgage and the provisions of Rhode

   Island law.

   d.    Grant all other just and proper relief.

                                                   DOLORES CEPEDA
                                                   By her Attorney


   January 3, 2019                                 /s/ John B. Ennis

                                                   JOHN B. ENNIS, ESQ. #2135
                                                   1200 Reservoir Avenue
                                                   Cranston, Rhode Island 02920
                                                   (401) 943-9230
                                                   Jbelaw75@gmail.com




                                          8
